*161SUMMARY ORDER
Petitioner Victor DeSordi, Jr., appeals from a judgment of the district court denying his petition for a writ of habeas corpus. We assume the reader’s familiarity with the facts and underlying state and federal proceedings and hold as follows:
(1) In order to merit habeas relief on a claim of prosecutorial misconduct, petitioner must show that the alleged misconduct denied him a fair trial. Greer v. Miller, 483 U.S. 756, 765, 107 S.Ct. 3102, 97 L.Ed.2d 618 (1987). He has failed to make this showing. Putting the prosecutor’s remarks in context, as we must, see id. at 765-66, 107 S.Ct. 3102, we agree with the Appellate Division of the New York State Supreme Court that the remarks were fair commentary and characterization of the evidence submitted at trial and defense counsel’s comments during summation, see People v. Desordi, 238 A.D.2d 738, 740, 656 N.Y.S.2d 505 (N.Y.App.Div.1997).
(2) In order to prevail on a claim of judicial bias, the petitioner must show that he did not receive a trial “by an unbiased and impartial judge without a direct personal interest in the outcome of the hearing.” Ungar v. Sarafite, 376 U.S. 575, 584, 84 S.Ct. 841, 11 L.Ed.2d 921 (1964). After examining those portions of the record that the petitioner claims evince bias, we conclude that he has not made the requisite showing.
We therefore affirm the judgment of the district court.